Third District Court of Appeal
                               State of Florida

                         Opinion filed August 3, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2452
                       Lower Tribunal No. 20-21875
                          ________________


                               José Yeyille,
                                  Appellant,

                                       vs.

   The School Board of Miami-Dade County, Florida, et al.,
                                 Appellees.



    An Appeal from the Circuit Court for Miami-Dade County, Valerie R.
Manno Schurr, Judge.

     José Yeyille, in proper person.

     Walter J. Harvey, School Board Attorney, and Luis M. Garcia, Deputy
School Board Attorney, for appellees.


Before LOGUE, LINDSEY and HENDON, JJ.

     PER CURIAM.

     Affirmed.